-

oOo Oo I ND WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 1 of 48

Karl H. Smith, Esq.
Nevada Bar #6504
COULTER HARSH LAW
403 Hill St.,

Reno NV 89501

P: 775.324.3380

F: 775.324.3381
Counsel for Plaintiff

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ANDRZEJ TOCZEK, derivatively on behalf of
PAYSIGN, INC.,

Plaintiff, Case No.:

VS.
MARK R. NEWCOMER, MARK ATTINGER,
DANIEL H. SPENCE, JOAN M. HERMAN,
DAN R. HENRY, BRUCE A. MINA, DENNIS
TRIPLETT, and QUINN WILLIAMS,

Defendants,

and

PAYSIGN, INC.,

Nominal Defendant.

 

 

VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
INTRODUCTION
Plaintiff Andrzej Toczek (“Plaintiff”), by his undersigned attorneys, derivatively and on behalf of
Nominal Defendant Paysign, Inc. (“Paysign” or the “Company”), files this Verified Shareholder
Derivative Complaint against Individual Defendants Mark R. Newcomer, Mark Attinger, Daniel H.
Spence, Joan M. Herman, Dan R. Henry, Bruce A. Mina, Dennis Triplett, and Quinn Williams

(collectively, the “Individual Defendants” and together with Paysign, the “Defendants”) for breaches of

 

 

Verified Amended Shareholder Derivative Complaint

 
Oo CO SN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 2 of 48

their fiduciary duties as directors and/or officers of Paysign, unjust enrichment, waste of corporate assets,
and violations of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act’). As for his
complaint against the Individual Defendants, Plaintiff alleges the following based upon personal
knowledge as to himself and his own acts, and information and belief as to all other matters, based upon,
inter alia, the investigation conducted by and through Plaintiff's attorneys, which included, among other
things, a review of the Defendants’ public documents, conference calls and announcements made by
Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press releases
published by and regarding Paysign, legal filings, news reports, securities analysts’ reports and advisories
about the Company, and information readily obtainable on the Internet. Plaintiff believes that substantial
evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for
discovery.
NATURE OF THE ACTION

1. This is a shareholder derivative action that seeks to remedy wrongdoing committed by
Paysign’s directors and officers from March 12, 2019 through the present (the “Relevant Period”).

2. Paysign is a Nevada-based provider of prepaid debit card programs to large corporate
clients and other business institutions, including Fortune 500 companies, universities, social media
companies, and pharmaceutical manufacturers. The Company also provides card processing software and
related services for various types of prepaid debit cards in the prepaid card market, such as gift cards,
payroll cards, and government disbursement cards, through the Company’s “PaySign” card processing
software platform.

3. Paysign operates in the information technology (“IT”) sector, and so in addition to
maintaining internal controls over its financial reporting, the Company purports to maintain IT general
controls. IT general controls are a company’s controls over the systems, processes and data that make up

the company’s IT environment, including controls over computer operations, data backup and recovery

2
Verified Amended Shareholder Derivative Complaint

 
ao nN DN Bm Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 3 of 48

programs, and access to accounts, applications, and program files. The Company’s IT general controls
are therefore of particular importance as an indicator of the integrity of the Company’s operations,
as well as its overall business performance.

4, During the Relevant Period, the Company’s IT general controls contained certain material
deficiencies related to access to user accounts as well as the Company’s change management to financial
applications. As such, and as the Individual Defendants would eventually disclose, the Company’s IT
general controls were not adequately implemented or maintained. These deficiencies also indicated that
the Company lacked effective internal controls over its financial reporting.

5. The Individual Defendants concealed the existence of these control failures from the
investing public, instead affirmatively representing throughout the Relevant Period that the Company
maintained effective disclosure controls and internal controls over its financial reporting.

6. The truth emerged on March 16, 2020, when the Individual Defendants revealed that the
Company had discovered material weaknesses in the Company’s internal controls and IT general controls,
and as a result, the Company would be forced to delay filing its annual report on Form 10-K for the fiscal
year ended December 31, 2019 (the “2019 10-K”). As a company that has registered securities under the
Securities Act of 1933, First Choice is subject to the reporting obligations of Section 15(d) of the Exchange
Act, which include making annual reports on Form 10-K within the period specified in such reports. The
Individual Defendants thus caused the Company to become delinquent in its filings with the SEC.

7. On this news, the price of the Company’s stock dropped by over 16%, falling from $5.52
per share at the close of trading on the prior trading day, March 13, 2020, to $4.59 per share at the close
of trading on March 16, 2020.

8. Subsequently, on March 30, 2020, the Individual Defendants revealed that as a further
consequence of the material weaknesses in the Company’s controls, the Company’s year-end earnings

call, which had been set for March 25, 2020, would need to be delayed until March 31, 2020. Yet, two

3
Verified Amended Shareholder Derivative Complaint

 
>

Oo ee NI HD NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 4 of 48

days later, the Individual Defendants again delayed the Company’s year-end earnings call, which would
ultimately not be held until April 6, 2020.

9. On this news, the price of the Company’s stock plunged by another 16%, falling from $5.16
per share at the close of trading on March 31, 2020, to $4.35 per share at the close of trading on April 1,
2020.

10. On April 3, 2020, NASDAQ officials informed the Company that due to the Company’s
failure to timely file the 2019 10-K, the Company was no longer in compliance with the listing rules for
companies traded on NASDAQ.

11. | The Company ultimately filed its 2019 10-K that same day, on April 3, 2020, which stated,
among other things, that Company management had determined that the Company’s internal controls were
not effective as of December 31, 2019, and revealed an additional material weakness in the Company’s
disclosure controls.

12. During the Relevant Period, the Individual Defendants breached their fiduciary duties by
personally making and/or causing the Company to make a series of materially false and misleading
statements regarding the Company’s business, operations, and prospects. Specifically, the Individual
Defendants willfully or recklessly made and/or caused the Company to make false and misleading
statements that failed to disclose, inter alia, that: (1) the Company failed to design, implement, and
maintain effective IT general controls, specifically pertaining to user access and the Company’s systems
change management; (2) the Company failed to maintain effective disclosure controls and internal controls
over its financial reporting; and (3) due to the foregoing, the Company would be forced to delay filing its
2019 10-K and holding its 2019 year-end earnings call. As a result of the foregoing, the Company’s public
statements were materially false and misleading at all relevant times.

13. The Individual Defendants also breached their fiduciary duties by failing to correct and/or

causing the Company to fail to correct these false and misleading statements and omissions of material

4
Verified Amended Shareholder Derivative Complaint

 
nA Fe Ww b

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 5 of 48

fact to the investing public, while four of the Individual Defendants engaged in lucrative insider sales,
netting combined proceeds of over $5.7 million.

14. The Individual Defendants also breached their fiduciary duties by failing to maintain an
adequate system of oversight, disclosure controls and procedures, internal controls, and IT general
controls, and by causing the Company to fail to timely file the 2019 10-K with the SEC.

15. In light of the Individual Defendants’ misconduct, which has subjected Paysign, its
President and Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”) to being named
as defendants in three federal securities fraud class action lawsuits pending in the United States District
Court for the District of Nevada (the “Securities Class Actions”), the need to undertake internal
investigations, the need to implement adequate internal controls over its financial reporting, the losses
from the waste of corporate assets, and the losses due to the unjust enrichment of the Individual Defendants
who were improperly over-compensated by the Company and/or who benefitted from the wrongdoing
alleged herein, the Company will have to expend many millions of dollars.

16. In light of the breaches of fiduciary duty engaged in by the Individual Defendants, most of
whom are the Company’s current directors, their collective engagement in fraud, the substantial likelihood
of the directors’ liability in this derivative action, the substantial likelihood of the CEO’s and Company’s
liability in the Securities Class Actions, their being beholden to each other, their longstanding business
and personal relationships with each other, and their not being disinterested or independent directors, a
majority of the Board cannot consider a demand to commence litigation against themselves on behalf of
the Company with the requisite level of disinterestedness and independence.

JURISDICTION AND VENUE
17. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiff's

claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1) and Rule

5
Verified Amended Shareholder Derivative Complaint

 
tf

Oo Se SS HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 6 of 48

14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and raise a federal question pertaining to the claims
made in the Securities Class Actions based on violations of the Exchange Act.

18. This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to 28
US.C. § 1367(a).

19. Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and the

Individual Defendants are citizens of different states and the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

20. This derivative action is not a collusive action to confer jurisdiction on a court of the United

States that it would not otherwise have.

21. | The Court has personal jurisdiction over each of the Defendants because each Defendant
is either a corporation conducting business and maintaining operations in this District, or he or she is an

individual who is a citizen of Nevada or who has minimum contacts with this District to justify the exercise

of jurisdiction over them.

22. Venue is proper in this District because Paysign is incorporated in and headquartered in
this District. In addition, a substantial portion of the transactions and wrongs complained of herein

occurred in this District, the Defendants have conducted business in this District, and Defendants’ actions

have had an effect in this District.

PARTIES

Plaintiff

23. Plaintiff is a current shareholder of Paysign. Plaintiff has continuously held Paysign
common stock at all relevant times. Plaintiff is a citizen of California.

Nominal Defendant Paysign

6
Verified Amended Shareholder Derivative Complaint

 
Oo SO NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 7 of 48

24.  Paysign is a Nevada corporation with its principal executive offices at 1700 W Horizon
Ridge Parkway, Suite 200, Henderson, Nevada 89012. Paysign’s shares trade on the NASDAQ under the

ticker symbol “PAYS.”

Defendant Newcomer

25. Defendant Mark R. Newcomer (“Newcomer”) is a cofounder of the Company, and has
served as the Company’s President and CEO since March 2006. He also serves as the Vice Chairman of
the Board. According to the Company’s annual report on Form 10-K/A filed with the SEC on April 29,
2020 (the “2019 10-K/A”), as of April 15, 2020, Defendant Newcomer beneficially owned 9,034,146
shares of the Company’s common stock, which represented 18.4% of the Company’s outstanding stock
as of that date. Given that the price per share of the Company’s common stock at the close of trading on
April 15, 2020 was $6.54, Defendant Newcomer owned over $59 million worth of Paysign stock.

26. For the fiscal year ended December 31, 2019, Defendant Newcomer received $1,031,969
in compensation from the Company. This included $883,333 in salary, a $53,600 bonus, $63,036 in stock
awards, and $32,000 in all other compensation.

27. During the Relevant Period, when the Company materially misstated information to the

investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Newcomer made the following sales of Company stock:

 

 

 

 

 

 

Date Number of Shares Price Per Share Proceeds
4/18/2019 35,000 $8.43 $295,050
9/16/2019 200,000 $11.03 $2,206,000

 

 

 

28, Thus, in total, before the fraud was exposed, he sold 235,000 Company shares on inside
information, for which he received over $2.5 million. His insider sales, made with knowledge of material

non-public information before the material misstatements and omissions were exposed, demonstrate his

motive in facilitating and participating in the scheme.

7
Verified Amended Shareholder Derivative Complaint

 
SHR WN B

oe

10
11
12
13
14
1)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 8 of 48

29. The Company’s 2019 10-K/A stated the following about Defendant Newcomer:

Mr. Newcomer serves as our President and Chief Executive Officer and has served in this
capacity and as a director since March 2006. From February of 2001 to present, Mr.
Newcomer continues to serve as chairman and CEO of 3PEA Technologies, Inc., a
payment solutions company he co-founded in 2001 with Mr. Spence. Mr. Newcomer
continues to be a driving force in guiding the company's growth through technology
investments, acquisitions, new product lines, and strategic partnerships. Mr. Newcomer
attended Cal-Poly San Luis Obispo where he majored in Bio-Science. We believe
Mr. Newcomer should serve as our chairman based on the perspective and experience he
brings to our board of directors as our founder and Chief Executive Officer, which adds
historical knowledge, operational expertise and continuity to our board of directors.

30. Upon information and belief, Defendant Newcomer is a resident of Nevada.

Defendant Attinger
31. Defendant Mark Attinger (“Attinger”) has served as the Company’s CFO and Treasurer

since December 2018. According to the 2019 10-K/A, as of April 15, 2020, Defendant Attinger
beneficially owned 52,843 shares of the Company’s common stock, which represented 0.1% of the
Company’s outstanding stock as of that date. Given that the price per share of the Company’s common

stock at the close of trading on April 15, 2020 was $6.54, Defendant Attinger owned approximately

$345,593 worth of Paysign stock.

32. For the fiscal year ended December 31, 2019, Defendant Attinger received $647,088 in
compensation from the Company. This included $323,731 in salary, $312,157 in stock awards, and

$11,200 in all other compensation.

33. The Company’s 2019 10-K/A stated the following about Defendant Attinger:

Mr. Attinger serves as our Chief Financial Officer and Treasurer, since December 2018.
Prior to joining Paysign, Inc. Mr. Attinger served as President and Chief Operating Officer
for Genesis Financial, Inc. from April 2018 to October 2018; Chief Executive Officer for
Zxerex Corporation from November 2016 to March 2018; founding Partner and Principal
of management consulting firm Customer Servicing Solutions, LLC from 2007 to 2016.
He held positions as Chief Executive Officer of Affina (a business process outsourcer)
(2003 to 2007); Chief Operating Officer at Prudential Financial (2002 to 2003) and Vice
President of Operations at NextCard (2000 to 2002). Mr. Attinger also served at American
Express from 1987 to 2000 in various positions in Finance, Performance and Quality
Management, and Operations. Mr. Attinger earned a Bachelor of Science degree in

8
Verified Amended Shareholder Derivative Complaint

 
aa

~ A WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 9 of 48

Finance, with a minor in Accounting, and a Master of Business Administration degree,
both from Brigham Young University.

34.. Upon information and belief, Defendant Attinger is a resident of Nevada.

Defendant Spence

35. Defendant Daniel H. Spence (“Spence”) is a cofounder of the Company, and has served as
the Company’s Chief Technology Officer (“CTO”) and as a Company director since March 2006.
According to the 2019 10-K/A, as of April 15, 2020, Defendant Spence beneficially owned 8,790,000
shares of the Company’s common stock, which represented 17.9% of the Company’s outstanding stock
as of that date. Given that the price per share of the Company’s common stock at the close of trading on
April 15, 2020 was $6.54, Defendant Spence owned over $57.4 million worth of Paysign stock.

36. For the fiscal year ended December 31, 2019, Defendant Spence received $663,036 in
compensation from the Company. This included $600,000 in salary and $63,036 in stock awards.

37. During the Relevant Period, when the Company materially misstated information to the

investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Spence

made the following sales of Company stock:

 

 

 

 

 

 

Date Number of Shares Price Per Share Proceeds
9/23/2019 20,681 $11.01 $227,697
9/24/2019 3,100 $11.02 $34,162
10/2/2019 1,600 $11.00 $17,600
10/3/2019 49,981 $11.02 $550,790
10/4/2019 44,638 $11.40 $508,873

 

 

 

 

 

 

38. Thus, in total, before the fraud was exposed, he sold 120,000 Company shares on inside
information, for which he received over $1.33 million. His insider sales, made with knowledge of material
non-public information before the material misstatements and omissions were exposed, demonstrate his
motive in facilitating and participating in the scheme.

39. The Company’s 2019 10-K/A stated the following about Defendant Spence:

9
Verified Amended Shareholder Derivative Complaint

 
“sD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 10 of 48

Mr. Spence serves as our Chief Information Officer and has served as a director since
March 2006. Mr. Spence is responsible for the design and architecture of the
Paysign® payments platform. Prior to founding 3PEA Technologies, Inc. with co-founder
Mr. Newcomer, Mr. Spence designed and developed secure middleware for Internet
financial processing systems in various contract positions. Mr. Spence was Systems
Manager from 1995 to 1997, and then Director of Technology Planning from 1997 to 1999
at The Associated Press, the world’s largest news gathering organization with over 4000
employees in 227 countries. From 1984-1994, Mr. Spence was with Coca-Cola in Australia
implementing financial and line of business systems for Coca-Cola operations worldwide.
In 2007-2008, he was Project Manager for the implementation of Medicare Easyclaim for
ANZ Bank in Australia. Easyclaim allows patients and medical practitioners to lodge
Medicare claims using the existing EFTPOS infrastructure. In 2010-2011 he was Business
Analyst on the EFT and Banking Stream that was responsible for the upgrade of POS
Terminals to EMV capability for Australia Post. Previously for 3PEA, he designed and
developed EFTPOS terminals and secure key injection systems, and the software tools
(API/SDK) for the EFTPOS terminal integration by third party developers. He has certified
several financial interchanges in the ISO8583 and AS2805 standards to various EFT
networks in the United States and Australia. He has over 25 years’ experience deploying
large-scale technology solutions for major international corporations. We believe that Mr.
Spence should serve as a director based on his experience in internet financial processing

systems and as a founder of our company.

40. Upon information and belief, Defendant Spence is a resident of Australia.

Defendant Herman

41. Defendant Joan M. Herman (“Herman”) has served as the Company’s Chief Operating
Officer (“COO”) and as a Company director since November 2018. According to the 2019 10-K/A, as of
April 15, 2020, Defendant Herman beneficially owned 519,808 shares of the Company’s common stock,
which represented 1.1% of the Company’s outstanding stock as of that date. Given that the price per share
of the Company’s common stock at the close of trading on April 15, 2020 was $6.54, Defendant Herman
owned over $3.39 million worth of Paysign stock.

42. For the fiscal year ended December 31, 2018, Defendant Herman received $407,700 in
compensation from the Company. This included $250,000 in salary, $147,700 in stock grants, and $10,000
in all other compensation.

43. | The Company’s 2019 10-K/A stated the following about Defendant Herman:

Ms. Herman serves as our Chief Operating Officer since September 2017and director since
November 2018. Ms. Herman‘s experience in payments spans more than 30 years, holding

10
Verified Amended Shareholder Derivative Complaint

 
ta

Oo ee NI DB WN

10
11
12
13
14
15
16
17
18
19

20 -

21
22
23
24
25
26
27
28

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 11 of 48

various management positions in operations, product development, and sales and
marketing on both the issuing and acquiring sides of the card business. Ms. Herman’s
previous employers and directorships include Sunrise Bank from June 2012 to August
2017, UMB Bank from 2010 to 2012 and Heartland Bank from 2006 to 2010, and served
as a Director at Heartland Payment Systems from 1997 to 2006. Ms. Herman is a member
of the Board of Directors of the National Branded Prepaid Card Association (NBPCA) and
serves as its Treasurer. Ms. Herman earned her B.A. and M.A. in business and marketing

from Webster University, St. Louis, Missouri.

44. Upon information and belief, Defendant Herman is a resident of Nevada.

Defendant Henry

45. Defendant Dan R. Henry (“Henry’’) has served as the Company’s Chairman of the Board
since May 2018. He also serves as the Chair of the Compensation Committee and as a member of the
Audit Committee and as a member of the Nominating and Corporate Governance Committee. According
to the 2019 10-K/A, as of April 15, 2020, Defendant Henry beneficially owned 600,000 shares of the
Company’s common stock, which represented 1.2% of the Company’s outstanding stock as of that date.
Given that the price per share of the Company’s common stock at the close of trading on April 15, 2020
was $6.54, Defendant Henry owned over $3.92 million worth of Paysign stock.

46. For the fiscal year ended December 31, 2019, Defendant Henry received $413,568 in
compensation from the Company. This included $21,000 in fees earned or paid in cash and $392,568 in
option awards.

47. During the Relevant Period, when the Company materially misstated information to the

investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Henry

made the following sales of Company stock:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Number of Shares Price Per Share Proceeds
9/18/2019 2,5/2 $11.21 $28,832
9/23/2019 14,308 $11.01 $157,531
9/24/2019 1,100 $11.03 $12,133
10/2/2019 1,800 $11.00 $19,800
10/3/2019 31,674 $11.02 $349,047
10/4/2019 98,546 $11.53 $1,136,235

11

 

 

Verified Amended Shareholder Derivative Complaint

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 12 of 48

48. Thus, in total, before the fraud was exposed, he sold 150,000 Company shares on inside
information, for which he received over $1.7 million. His insider sales, made with knowledge of material

non-public information before the material misstatements and omissions were exposed, demonstrate his

motive in facilitating and participating in the scheme.

49. The Company’s 2019 10-K/A stated the following about Defendant Henry:

Mr. Henry has served as a director since May 2018. Mr. Henry has been a private investor
and advisor since 2013. Mr. Henry previously served as Chief Executive Officer of
NetSpend, a leading provider of prepaid debit cards for personal & commercial use, from
2008 to 2014. Prior to that, he served as president and chief operating officer of Euronet, a
global leader in processing secure electronic financial transactions from 1994 to 2006. He
was also a co-founder of Euronet and served on its board until January 2008. Mr. Henry
currently serves as Chief Executive Officer of Green Dot Corporation and serves on the
Boards of Directors of Paysign and Dama Financial. Mr. Henry is a seasoned financial
services industry entrepreneur who brings valuable senior leadership, experience and

insight to the Board.

50. | Upon information and belief, Defendant Henry is a resident of Texas.

Defendant Mina

51. Defendant Bruce A. Mina (“Mina”) has served as a Company director since March 2018.
He also serves as the Chair of the Audit Committee and as a member of the Compensation Committee.
According to the 2019 10-K/A, as of April 15, 2020, Defendant Mina beneficially owned 105,500 shares
of the Company’s common stock, which represented 0.2% of the Company’s outstanding stock as of that
date. Given that the price per share of the Company’s common stock at the close of trading on April 15,

2020 was $6.54, Defendant Mina owned approximately $689,970 worth of Paysign stock.

52. For the fiscal year ended December 31, 2019, Defendant Mina received $79,456 in
compensation from the Company. This included $21,000 in fees earned or paid in cash and $58,456 in

restricted stock awards.

53. The Company’s 2019 10-K/A stated the following about Defendant Mina:

12
Verified Amended Shareholder Derivative Complaint

 
&

So SoS NSN DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document 1 Filed 09/17/20 Page 13 of 48

Mr. Mina has served as a director since March 2018. Mr. Mina, MS-Taxation, CPA/ABV,
CFF, CVA, BVAL is a co- founder & managing member of Mina Llano Higgins Group,
LLP (founded 1974). Mr. Mina is a Certified Public Accountant licensed in the State of
New York for over 30 years. He is experienced in, and responsible for litigation support
and valuation assignments regarding business valuations, damage studies and appraisal
engagements. Mr. Mina has been retained as a Business Appraiser, Expert Witness,
Consultarit, Forensic Examiner, Auditor, Accountant and Tax Planner by business owners
and corporate officers, attorneys and Municipalities to provide services in business
appraisal and enterprise valuation, forensic examination and litigation support. Mr. Mina
served as CFO for Coal Brick Oven Pizzeria, Inc., a Nevada corporation that operates the
Grimaldi’s Pizzeria chain of restaurants, from 2011 to 2018. He also has served as CFO
for Academy of Aviation in Long Island, NY since 2009. Mr. Mina earned his B.A. degree
from Hofstra University, and his Master of Science-Taxation Degree from Long Island

University.

54. | Upon information and belief, Defendant Mina is a resident of New York.

Defendant Triplett

55. Defendant Dennis Triplett (“Triplett”) has served as a Company director since May 2018.
He also serves as a member of the Audit Committee and Compensation Committee. According to the 2019
10-K/A, as of April 15, 2020, Defendant Triplett beneficially owned 100,000 shares of the Company’s
common stock, which represented 0.2% of the Company’s outstanding stock as of that date. Given that
the price per share of the Company’s common stock at the close of trading on April 15, 2020 was $6.54,

Defendant Triplett owned approximately $654,000 worth of Paysign stock.

56. For the fiscal year ended December 31, 2019, Defendant Triplett received $87,817 in

compensation from the Company. This included $21,000 in fees earned or paid in cash and $66,817 in

restricted stock awards.

57. | The Company’s 2019 10-K/A stated the following about Defendant Triplett:

Mr. Triplett has served as a director since May 2018. Mr. Triplett served as CEO (March
2004 to April 2015) and Chairman (April 2015 to March 2017) of Healthcare Services at
UMB Bank, N.A. a leading provider of healthcare payment solutions including health
savings accounts (HSAs), healthcare spending accounts and payments technology. Mr.
Triplett founded this division that is now the fifth largest HSA custodian in the nation with
$2.6 billion in assets and accounts exceeding 1.25 million. Mr. Triplett developed the
Bank’s Medical Savings Account product in the late 90’s and grew that into a multipurpose
card product supporting a variety of spending accounts including HSAs, FSAs, and HRAs.
Mr. Triplett has over 35 years of experience in the banking industry including serving as

13
Verified Amended Shareholder Derivative Complaint

 
“SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 14 of 48

the President and CEO of two banks in the Midwest and has extensive credit and debit card
experience. Mr. Triplett is a graduate of several banking schools and holds an MBA degree
from the University of Missouri. Mr. Triplett industry leadership has included Chairing the
Employers Council on Flexible Compensation (ECFC) from 2007 to 2014; a founding
Board Member of the American Bankers Association’s HSA Council; Chairing American
Health Insurance Plan’s (AHIP) HSA Leadership Council from 2009 to 2013. Civically,
Mr. Triplett serves on the Board of the Greater Kansas City Crime Commission since 2011,

Chairperson for Community for Coaches since 2016 and member of UMB Healthcare

Services Strategic Advisory Council since 2016.

58. Upon information and belief, Defendant Triplett is a resident of Missouri.

Defendant Williams

59. Defendant Quinn Williams (“Williams”) has served as a Company director since April
2018. He also serves as the Chair of the Nominating and Corporate Governance Committee and as a
member of the Compensation Committee. According to the 2019 10-K/A, as of April 15, 2020, Defendant
Williams beneficially owned 85,000 shares of the Company’s common stock, which represented 0.2% of
the Company’s outstanding stock as of that date. Given that the price per share of the Company’s common

stock at the close of trading on April 15, 2020 was $6.54, Defendant Williams owned approximately

$555,900 worth of Paysign stock.
60. For the fiscal year ended December 31, 2019, Defendant Williams received $100,891 in

compensation from the Company. This included $21,000 in fees earned or paid in cash and $79,891 in

restricted stock awards.

61. During the Relevant Period, when the Company materially misstated information to the

investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Williams

made the following sale of Company stock:

 

Date Number of Shares Price Per Share Proceeds
10/28/2019 15,000 $10.94 - $164,100

 

 

 

 

 

 

 

14
Verified Amended Shareholder Derivative Complaint

 
BR WwW Ww

oO 7S NI NHR WN

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 15 of 48

62. His insider sale, made with knowledge of material non-public information before the

material misstatements and omissions were exposed, demonstrates his motive in facilitating and

participating in the scheme.

63. | The Company’s 2019 10-K/A stated the following about Defendant Williams:

Mr. Williams has served as a director since April 2018. Mr. Williams is an attorney and
shareholder with the firm of Greenberg Traurig LLP, which he joined in June 2002.
Admitted to the Bar in New York and Arizona, Mr. Williams practice focuses on mergers
and acquisitions, public and private securities offerings, venture capital transactions and
advising on the formation and funding of emerging companies. Mr. Williams’ industry
experience includes technology, fintech, banking, manufacturing, distribution, real estate
and specialty service industries. He serves as corporate counsel for private companies and
was formerly general counsel of an international retail franchisor and served on the Board
of Directors of Swenson’s Inc., in 1985. Mr. Williams possesses a long list of accolades
and awards, including listed, The Best Lawyers in America, Corporate Law; Franchise
Law; Venture Capital Law, 1995-2018; selected by The Business Journal “Best of the Bar
Award” Corporate Financing, 2005, and is rated AV preeminent® 5.0 out of 5 from
Martindale Hubbell. Mr. Williams graduated from the University of Wisconsin and

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

University of Arizona College of Law.

 

64. Upon information and belief, Defendant Williams is a resident of Arizona.
FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
65. By reason of their positions as officers, directors, and/or fiduciaries of Paysign and because

of their ability to control the business and corporate affairs of Paysign, the Individual Defendants owed

Paysign and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and were and

are required to use their utmost ability to control and manage Paysign in a fair, just, honest, and equitable

manner. The Individual Defendants were and are required to act in furtherance of the best interests of

Paysign and its shareholders so as to benefit all shareholders equally.

66.

Each director and. officer of the Company owes to Paysign and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in the use

and preservation of its property and assets and the highest obligations of fair dealing.

15
Verified Amended Shareholder Derivative Complaint

 
Oo SN DN A HB

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 16 of 48

67. The Individual Defendants, because of their positions of control and authority as directors
and/or officer of Paysign, were able to and did, directly and/or indirectly, exercise control over the
wrongful acts complained of herein.

68. To discharge their duties, the officers and directors of Paysign were required to exercise
reasonable and prudent supervision over the management, policies, controls, and operations of the
Company.

69. Each Individual Defendant, by virtue of his, her, or its position as a director and/or officer
owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good faith, and the
exercise of due care and diligence in the management and administration of the affairs of the Company,
as well as in the use and preservation of its property and assets. The conduct of the Individual Defendants
complained of herein involves a knowing and culpable violation of their obligations as directors and
officers of Paysign, the absence of good faith on their part, or a reckless disregard for their duties to the
Company and its shareholders that the Individual Defendants were aware or should have been aware posed
a risk of serious injury to the Company. The conduct of the Individual Defendants who were also officers
and directors of the Company has been ratified by the remaining Individual Defendants who collectively
comprised Paysign’s Board at all relevant times.

70. As senior executive officers and directors of a publicly-traded company whose common
stock was registered with the SEC pursuant to the Exchange Act and traded on NASDAQ, the Individual
Defendants had a duty to prevent and not to effect the dissemination of inaccurate and untruthful
information with respect to the Company’s financial condition, performance, growth, operations, financial
statements, business, products, management, earnings, internal controls, and present and future business
prospects, including the dissemination of false information regarding the Company’s business, prospects,

and operations, and had a duty to cause the Company to disclose in its regulatory filings with the SEC all

16
Verified Amended Shareholder Derivative Complaint

 
B&B WwW bh

oO CO I DH WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 17 of 48

those facts described in this Complaint that it failed to disclose, so that the market price of the Company’s
common stock would be based upon truthful and accurate information.

71. To discharge their duties, the officers and directors of Paysign were required to exercise
reasonable and prudent supervision over the management, policies, practices, and internal controls of the
Company. By virtue of such duties, the officers and directors of Paysign were required to, among other
things:

(a) ensure that the Company was operated in a diligent, honest, and prudent manner in
accordance with the laws and regulations of Delaware, Nevada, and the United States, and pursuant to
Paysign’s own Code of Ethics;

(b) conduct the affairs of the Company in an efficient, business-like manner so as to
make it possible to provide the highest quality performance of its business, to avoid wasting the

Company’s assets, and to maximize the value of the Company’s stock;

(c) remain informed as to how Paysign conducted its operations, and, upon receipt of
notice or information of imprudent or unsound conditions or practices, to make reasonable inquiry in

connection therewith, and to take steps to correct such conditions or practices;

(d) establish and maintain systematic and accurate records and reports of the business
and internal affairs of Paysign and procedures for the reporting of the business and internal affairs to the

Board and to periodically investigate, or cause independent investigation to be made of, said reports and

records;

(e) maintain and implement an adequate and functioning system of internal legal,
financial, and management controls, such that Paysign’s operations would comply with all applicable laws

and Paysign’s financial statements and regulatory filings filed with the SEC and disseminated to the public

and the Company’s shareholders would be accurate;

17
Verified Amended Shareholder Derivative Complaint

 
BR WwW pp

“a DA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 18 of 48

(f) exercise reasonable control and supervision over the public statements made by the

Company’s officers and employees and any other reports or information that the Company was required

by law to disseminate;

(g) refrain from unduly benefiting themselves and other Company insiders at the
expense of the Company; and
(h) examine and evaluate any reports of examinations, audits, or other financial
information concerning the financial affairs of the Company and to make full and accurate disclosure of
all material facts concerning, inter alia, each of the subjects and duties set forth above.
72. Each of the Individual Defendants further owed to Paysign and the shareholders the duty
of loyalty requiring that each favor Paysign’s interest and that of its shareholders over their own while

conducting the affairs of the Company and refrain from using their position, influence or knowledge of

the affairs of the Company to gain personal advantage.

73.  Atall times relevant hereto, the Individual Defendants were the agents of each other and
of Paysign and were at all times acting within the course and scope of such agency.

74. Because of their advisory, executive, managerial, and directorial positions with Paysign,
each of the Individual Defendants had access to adverse, non-public information about the Company.

75. The Individual Defendants, because of their positions of control and authority, were able
to and did, directly or indirectly, exercise control over the wrongful acts complained of herein, as well as
the contents of the various public statements issued by Paysign.

CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

76. In committing the wrongful acts alleged herein, the Individual Defendants have pursued,

or joined in the pursuit of, a common course of conduct, and have acted in concert with and conspired

with one another in furtherance of their wrongdoing. The Individual Defendants caused the Company to

18
Verified Amended Shareholder Derivative Complaint

 
&

So CS SN DN WN

10
1]
12
13
14
15
16

17.

18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 19 of 48

conceal the true facts as alleged herein. The Individual Defendants further aided and abetted and/or
assisted each other in breaching their respective duties.

77. The purpose and effect of the conspiracy, common enterprise, and/or common course of
conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’ violations of
law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, and violations of
Section 14(a) of the Exchange Act; (ii) conceal adverse information concerning the Company’s
operations, financial condition, legal compliance, future business prospects and internal controls; and (iii)
artificially inflate the Company’s stock price.

78. The Individual Defendants accomplished their conspiracy, common enterprise, and/or
common course of conduct by causing the Company purposefully or recklessly to conceal material facts,
fail to correct such misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
and course of conduct, the Individual Defendants collectively and individually took the actions set forth

herein. Because the actions described herein occurred under the authority of the Board, each of the

Individual Defendants who is a director of Paysign was a direct, necessary, and substantial participant in

the conspiracy, common enterprise, and/or common course of conduct complained of herein.

79. Each of the Individual Defendants aided and abetted and rendered substantial assistance in
the wrongs complained of herein. In taking such actions to substantially assist the commission of the
wrongdoing complained of herein, each of the Individual Defendants acted with actual or constructive
knowledge of the primary wrongdoing, either took direct part in, or substantially assisted in the

accomplishment of that wrongdoing, and was or should have been aware of his or her overall contribution

to and furtherance of the wrongdoing.

80. At all times relevant hereto, each of the Individual Defendants was the agent of each of the
other Individual Defendants and of Paysign, and was at all times acting within the course and scope of
such agency.

19
Verified Amended Shareholder Derivative Complaint

 
Rh WwW

oO CO ss DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

representatives of Paysign,” and that “[t]he term employees have been used in the broadest sense and

includes: all staff with whom a service contract exists, management, non-management, directors,

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 20 of 48

PAYSIGN’S CODE OF ETHICS

81. | Paysign’s Code of Ethics states that it “applies equally to all employees and other

contractors, consultants and temporary staff.”

82. In asection titled, “Compliance with Laws and Regulations,” the Code of Ethics states the

following, in relevant part:

Employees must comply with all applicable laws and regulations which relate to their
activities for and on behalf of Paysign. Paysign will not tolerate any violation of the law or
unethical business dealing by any employee, including any payment for, or other
participation in, an illegal act, such as bribery.

Paysign is committed to full compliance with the laws and regulations of the cities, states
and countries in which it operates. You must comply with all applicable laws, rules and
regulations in performing your duties for Paysign. Numerous federal, state and local laws
and regulations define and establish obligations with which Paysign, its employees and
agents must comply. Under certain circumstances, local country law may establish

requirements that differ from this code.

83. In asection titled, “Insider Information and Insider Trading,” the Code of Ethics states the

following:

Employees may receive information concerning Paysign or one of its affiliates, business
partners, clients, or customers that is confidential and not generally known by the public.
If that information is “material” (i.e., publication of that information is likely to affect the
market price of the stock of the entity to which the information relates), then the employee
has an ethical and legal obligation not to (a) act on that information (i.e., buy or sell stock
based on that information), (b) disclose that information to others, or (c) advise others to
buy or sell the stock of the entity to which that information relates, until such information
becomes public. An employee’s direct or indirect use of or sharing of such confidential,
privileged, or otherwise proprietary business information of Paysign or its partners, clients,
or customers for financial gain, including investment by the employee or the transmission
of this information to others so that they can use this information for their financial gain,
constitutes insider trading, which is a criminal offense. Please refer to Paysign’s Insider

Trading Policy for more information.

84. In asection titled, “Paysign’s Funds and Property,” the Code of Ethics states the following:

Paysign has developed a number of internal controls to safeguard its assets and imposes
strict standards to prevent fraud and dishonesty. It is every employee’s responsibility to

20
Verified Amended Shareholder Derivative Complaint

 
nN BP Ww NN

Oo Oe SI DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 21 of 48

implement, maintain and enhance the effectiveness of the control environment in which
they operate. All employees who have access to Paysign’s funds in any form must at all
times follow prescribed procedures for recording, handling and protecting such funds.
Operating areas may implement policies and procedures relating to the safeguarding of
Paysign property, including computer software.

Employees must at all times ensure that Paysign’s funds and property are used only for
legitimate Paysign business purposes. Where an employee requires Paysign funds to be
spent, it is the employee’s responsibility to use good judgment on Paysign’s behalf and to
ensure that appropriate value and authorization is received for such expenditure.

All payments made by or on behalf of Paysign for any purpose must be fully and accurately
described in the documents and records supporting the payment. No false, improper, or
misleading entries shall be made in the books and records of Paysign.

Complete and accurate information is to be given in response to inquiries from Paysign’s
Audit Committee and certified public accountants.

If employees become aware of any evidence that Paysign funds or property may have been
or are likely to be used in a fraudulent or improper manner they should immediately and
confidentially advise Paysign as set out in the contravention of the code section of this
document. It is Paysign’s policy that no retaliation or other adverse action will be taken

against any employee for good- faith reports.

85. In asection titled, “Paysign’s Records,” the Code of Ethics states the following:

Accurate and reliable records of many kinds are necessary to meet Paysign’s legal and
financial obligations and to manage the affairs of Paysign.

Paysign’s books and records should reflect all business transactions in an accurate and
timely manner. Undisclosed or unrecorded revenues, expenses, assets or liabilities are not
permissible, and the employees responsible for accounting and record-keeping functions
are expected to be diligent in enforcing proper practices.

86. In a section titled, “Prompt Communications,” the Code of Ethics states the following:

Paysign strives to achieve complete, accurate, fair, understandable and timely
communications with all parties with whom it conducts business, as well as government
authorities and the public. All employees must take all steps necessary to assist Paysign in
fulfilling its disclosure responsibilities. In addition, prompt and effective internal
communication is encouraged.

A prompt, courteous and accurate response should be made to all reasonable requests for
information and other client communications. Any complaints should be dealt with in
accordance with internal procedures established by various operating areas of Paysign and

applicable laws.

21
Verified Amended Shareholder Derivative Complaint

 
oo SN DBO A BS

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 22 of 48

87.

when dealing with anyone outside Paysign, including public officials, must take care not to compromise

the integrity or damage the reputation of any outside individual, business, or government body, or that of

Paysign.”

88.

/
ie

In a section titled, “Media Relations,” the Code of Ethics provides that “[a]n employee,

In a section titled, “Obligations of Employees, the Code of Ethics states the following:

It is of paramount importance to Paysign that all disclosure in reports and documents that
Paysign files with, or submits to, the SEC, and in other public communications made by
Paysign is full, fair, accurate, timely and understandable. You must take all steps available
to assist Paysign in fulfilling these responsibilities consistent with your role within the
Paysign. In particular, you are required to provide prompt and accurate answers to all
inquiries made to you in connection with the Paysign’s preparation of its public reports and

disclosure.

All employees must perform their duties diligently, effectively and efficiently, and in

particular:

89.

oversight of the Company’s engagement in the Individual Defendants’ scheme to issue materially false
and misleading statements to the public and to facilitate and disguise the Individual Defendants’ violations
of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, and violations
of Section 14(a) of the Exchange Act. Moreover, four of the Individual Defendants violated the Code of

Conduct by engaging in insider trading. Also in violation of the Code of Ethics, the Individual Defendants

a)

b)
c)

d)
e)

f)

g)
h)

support and assist Paysign to fulfill its commercial and ethical obligations and
objectives as set out in this Code;

avoid any waste of resources, including time;

be committed to improve productivity, achieve the maximum quality standards,
reduce ineffectiveness, and avoid unreasonable disruption of activities at work;
commit to honoring their agreed terms and conditions of employment;

not act in any way that may jeopardize the shareholders rights to a reasonable

return on investment;
act honestly and in good faith at all times and report any harmful activity they

observe in the workplace;
recognize fellow employees’ rights to freedom of association and not intimidate

fellow employees;
pay due regard to environmental, public health and safety conditions in and

around the workplace; and
act within their powers and not carry on the business of Paysign recklessly.

In violation of the Code of Ethics, the Individual Defendants conducted little, if any,

22
Verified Amended Shareholder Derivative Complaint

 
nN Be WwW bh

Oo CO SDH

10
1]
12
13

14

1)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 23 of 48

failed to maintain the accuracy of Company records and reports, comply with laws and regulations,
conduct business in an honest and ethical manner, and properly report violations of the Code of Ethics.

INDIVIDUAL DEFENDANTS’ MISCONDUCT

Background
90. Founded in 2001 under the name “3PEA Technologies, Inc.,” Paysign is a provider of

prepaid debit card programs and related card processing software and services. In March 2006, the
Company completed a reverse-merger with Tika Corporation, a non-operating public company,
through which the former 3PEA Technologies, Inc. became a subsidiary of Tika Corporation, and
the Company rebranded itself as “Paypad, Inc.” The Company again changed its name to “3PEA
International, Inc.” in October 2006, and once more on April 23, 2019 to Paysign, Inc.

91. Today, the Company markets prepaid debit card programs under its PaySign brand,
and issues debit cards in connection with its card programs to various corporate clients in the U.S.
and abroad. Additionally, the Company offers a card processing software platform also branded
“PaySign” that provides transaction processing, cardholder enrollment, cardholder account
management, value loading, and other related services to prepaid card issuers, small and mid-size
financial institutions, and other customers.

92. As acompany that operates in the IT business, and has a significant component of its
business model centered on processing and storing data, Paysign maintains IT general controls over
the systems, processes, programs, and data files that make up its IT environment. Such controls
include, among other things, controls over access to user accounts, applications, data, and program
files, controls over program change management, security controls over the Company’s data centers
and computer network systems, data backup and recovery controls and procedures, and controls over

the general operation of the Company’s computer systems and software.

23
Verified Amended Shareholder Derivative Complaint

 
-

mo Oo SN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 24 of 48

93. Throughout the Relevant Period, the Individual Defendants caused the Company to
file annual and periodic reports with the SEC that asserted that the Company had effective disclosure
controls and internal controls over financial reporting, and that there were no changes in the
effectiveness of the Company’s controls from quarter to quarter.

94, However, as the Individual Defendants would later admit, the Company in fact failed to
maintain effective IT general controls or internal controls during the Relevant Period. These control

failures would ultimately require the Company to delay the filing of its 2019 10-K, and to twice delay the

Company’s 2019 year-end earnings releases.

False and Misleading Statements

March 12, 2019 Form 10-K

95. On March 12, 2019, the Company filed its annual report on Form 10-K for the fiscal
year ended December 31, 2018 with the SEC (the “2018 10-K’). The 2018 10-K was signed by
Defendants Newcomer, Attinger, Spence, Herman, Henry, Mina, Triplett, and Williams, and
contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the
Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Newcomer and Attinger attesting to the
accuracy of the financial statements contained therein, the disclosure of any material changes to the

Company’s internal controls, and the disclosure of any fraud committed by the Company, its officers,

or its directors.

96. In its discussion of the various risks facing the Company, the 2018 10-K detailed the
following risk factors related to the operation of the Company’s computer systems and data centers, which

failed to include any mention of the Company’s deficient IT general controls:

Our ability to provide reliable service to our clients and cardholders depends on the
efficient and uninterrupted operation of our computer network systems and data centers as
well as those of our third party service providers. Our business involves movement of large
sums of money, processing of large numbers of transactions and management of the data
necessary to do both. Our success depends upon the efficient and error-free handling of the
money. We rely on the ability of our employees, systems and processes and those of the

24
Verified Amended Shareholder Derivative Complaint

 
-

oF OD CO SNS HN ON

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 25 of 48

banks that issue our cards, our third party service providers to process and facilitate these
transactions in an efficient, uninterrupted and error-free manner.

In the event of a breakdown, a catastrophic event (such as fire, natural disaster, power loss,
telecommunications failure or physical break-in), a security breach or malicious attack, an
improper operation or any other event impacting our systems or processes, or those of our
vendors, or an improper action by our employees, agents or third-party vendors, we could
suffer financial loss, loss of customers, regulatory sanctions and damage to our reputation.
The measures we have taken, including the implementation of disaster recovery plans and
redundant computer systems, may not be successful, and we may experience other
problems unrelated to system failures. We may also experience software defects,
development delays and installation difficulties, any of which could harm our business and
reputation and expose us to potential liability and increased operating expenses. We
currently do not carry business interruption insurance.

97. With respect to the Company’s internal controls, the 2018 10-K stated the following, in

relevant part:

Mark Newcomer, our chief executive officer, and Mark Attinger, our chief financial
officer, are responsible for establishing and maintaining our disclosure controls and
procedures. Disclosure controls and procedures means controls and other procedures that
are designed to ensure that information we are required to disclose in the reports that we
file or submit under the Securities Exchange Act of 1934 is recorded, processed,
summarized and reported within the time periods specified in the Securities and Exchange
Commission’s rules and forms, and to ensure that information required to be disclosed by
us in those reports is accumulated and communicated to our management, including our
principal executive and principal financial officers, or persons performing similar

- functions, as appropriate to allow timely decisions regarding required disclosure. Our chief

executive officer and chief financial officer evaluated the effectiveness of our disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities
Exchange Act of 1934) as of December 31, 2018. Based on that evaluation, our chief
executive officer and chief financial officer concluded that, as of the evaluation date,
such controls and procedures were effective.

% OK Ok

There were no changes in our internal controls over financial reporting that occurred during
the year ended December 31, 2018 that have materially affected, or are reasonably likely
to materially affect, our internal control over financial reporting.

ok OK

As of December 31, 2018 we conducted an evaluation, under the supervision and with the
participation of our chief executive officer (our principal executive officer), our chief
operating officer and our chief financial officer (also our principal financial and accounting
officer) of the effectiveness of our internal control over financial reporting based on criteria
established in Internal Control - Integrated Framework issued by the Committee of

25
Verified Amended Shareholder Derivative Complaint

 
a

oO Se SN HR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 26 of 48

Sponsoring Organizations of the Treadway Commission, or the COSO Framework.
Management's assessment included an evaluation of the design of our internal control over
financial reporting and testing of the operational effectiveness of those controls.

A material weakness is defined within the Public Company Accounting Oversight Board's
Auditing Standard No. 5 as a deficiency, or a combination of deficiencies, in internal
control over financial reporting, such that there is a reasonable possibility that a material
misstatement of the company's annual or interim financial statements will not be prevented

or detected on a timely basis. Based upon this assessment, management concluded that
our internal control over financial reporting was effective as of December 31, 2018.

(Emphasis added.)
April 12, 2019 Proxy Statement
98. On April 12, 2019, the Company filed a Schedule 14A with the SEC (the “2019 Proxy

Statement”). Defendants Newcomer, Spence, Herman, Henry, Mina, Triplett, and Williams solicited the

2019 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions.!

99. With respect to the Company’s Code of Ethics, the 2019 Proxy Statement stated, “[w]e
have adopted a Code of Ethics that applies to all our directors, officers and employees.”

100. The 2019 Proxy Statement also called for shareholder approval of, among other things, the
3Pea International, Inc. 2018 Incentive Compensation Plan (the “2018 Incentive Compensation Plan’),
which would authorize the Company to reserve a total of 5 million shares of Company stock to be issued
to the Company’s officers and directors in connection with performance-based awards.

101. The 2019 Proxy Statement was false and misleading because, despite assertions to the

contrary, the Code of Ethics were not followed, as evidenced by the numerous false and misleading

 

! Plaintiff's allegations with respect to the misleading statements in the 2019 Proxy Statement are based
solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,
scienter, or recklessness with regard to these allegations and related claims.

26
Verified Amended Shareholder Derivative Complaint

 
aA

SN DB WG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 27 of 48

statements alleged herein, and the Individual Defendants’ failures to report violations of the Code of
Ethics.

102. The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the Company failed
to design, implement, and maintain effective IT general controls, specifically pertaining to user access
and the Company’s systems change management; (2) the Company failed to maintain effective disclosure
controls and internal controls over its financial reporting; and (3) due to the foregoing, the Company
would be forced to delay filing its 2019 10-K and holding its 2019 year-end earnings call. As a result of
the foregoing, the Company’s public statements were materially false and misleading at all relevant times.

103. As a result of the material misstatements and omissions contained in the 2019 Proxy
Statement, Company shareholders approved the 2018 Incentive Compensation Plan.

May 8, 2019 Form 10-Q

104. On May 8, 2019, the Company filed its quarterly report on Form 10-Q with the SEC for
the fiscal quarter ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19 10-Q was signed by Defendants
Newcomer and Attinger, and contained SOX certifications signed by Defendants Newcomer and Attinger
attesting to the accuracy of the financial statements contained therein, the disclosure of any material

changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

its officers, or its directors.

105. With respect to the Company’s internal controls, the 1Q19 10-Q stated the following, in

relevant part:

Our chief executive officer and chief financial officer are responsible for establishing and
maintaining our disclosure controls and procedures. Disclosure controls and procedures
means controls and other procedures that are designed to ensure that information we are
required to disclose in the reports that we file or submit under the Securities Exchange Act
of 1934 is recorded, processed, summarized and reported within the time periods specified
in the Securities and Exchange Commission’s rules and forms, and to ensure that
information required to be disclosed by us in those reports is accumulated and
communicated to the our management, including our principal executive and principal
financial officers, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure. Our chief executive officer and chief financial

27
Verified Amended Shareholder Derivative Complaint

 
SO CO ID DBD NO BP WH PPO

MN NN NY NY YN Bw HY
eC YA AK OG YH |= 5S Ce QD GAAP Ss

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 28 of 48

officer evaluated the effectiveness of our disclosure controls and procedures (as defined in
Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) as of March
31, 2019. Based on that evaluation, our chief executive officer and chief financial officer
have concluded that, as of the evaluation date, such controls and procedures were

effective.

* OR OF

There were no changes in our internal controls over financial reporting that occurred
during the quarter ended March 31, 2019 that have materially affected, or are reasonably
likely to materially affect, our internal control over financial reporting.

(Emphasis added.)

August 7, 2019 Form 10-Q

106. On August 7, 2019, the Company filed its quarterly report on Form 10-Q with the SEC
for the fiscal quarter ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q was signed by Defendants
Newcomer and Attinger, and contained SOX certifications signed by Defendants Newcomer and Attinger
attesting to the accuracy of the financial statements contained therein, the disclosure of any material

changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

its officers, or its directors.

107. With respect to the Company’s internal controls, the 2Q19 10-Q stated the following, in

relevant part:

Our chief executive officer and chief financial officer are responsible for establishing and
maintaining our disclosure controls and procedures. Disclosure controls and procedures
means controls and other procedures that are designed to ensure that information we are
required to disclose in the reports that we file or submit under the Securities Exchange Act
of 1934 is recorded, processed, summarized and reported within the time periods specified
in the Securities and Exchange Commission’s rules and forms, and to ensure that
information required to be disclosed by us in those reports is accumulated and
communicated to the our management, including our principal executive and principal
financial officers, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure. Our chief executive officer and chief financial
officer evaluated the effectiveness of our disclosure controls and procedures (as defined in
Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) as of June 30,
2019. Based on that evaluation, our chief executive officer and chief financial officer
have concluded that, as of the evaluation date, such controls and procedures were

effective.

28
Verified Amended Shareholder Derivative Complaint

 
Oo CO SY D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 29 of 48

ok Ok

There were no changes in our internal controls over financial reporting that occurred
during the quarter ended June 30, 2019 that have materially affected, or are reasonably
likely to materially affect, our internal control over financial reporting.

(Emphasis added.)

November 6, 2019 Form 10-Q

108. On November 6, 2019, the Company filed its quarterly report on Form 10-Q with the SEC
for the fiscal quarter ended September 30, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q was signed by
Defendants Newcomer and Attinger, and contained SOX certifications signed by Defendants Newcomer
and Attinger attesting to the accuracy of the financial statements contained therein, the disclosure of any
material changes to the Company’s internal controls, and the disclosure of any fraud committed by the
Company, its officers, or its directors.

109. With respect to the Company’s internal controls, the 3Q19 10-Q stated the following, in

relevant part:

Our chief executive officer and chief financial officer are responsible for establishing and
maintaining our disclosure controls and procedures. Disclosure controls and procedures
means controls and other procedures that are designed to ensure that information we are
required to disclose in the reports that we file or submit under the Securities Exchange Act
of 1934 is recorded, processed, summarized and reported within the time periods specified
in the Securities and Exchange Commission’s rules and forms, and to ensure that
information required to be disclosed by us in those reports is accumulated and
communicated to the our management, including our principal executive and principal
financial officers, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure. Our chief executive officer and chief financial
officer evaluated the effectiveness of our disclosure controls and procedures (as defined in
Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) as of September
30, 2019. Based on that evaluation, our chief executive officer and chief financial officer
have concluded that, as of the evaluation date, such controls and procedures were

effective.

* Ok OX

There were no changes in our internal controls over financial reporting that occurred
during the quarter ended September 30, 2019 that have materially affected, or are
reasonably likely to materially affect, our internal control over financial reporting.

29
Verified Amended Shareholder Derivative Complaint

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 30 of 48

(Emphasis added.)

110. The 3Q19 10-Q also stated that “[t]here have been no material changes with respect to the
risk factors disclosed in Part I. Item 1A of [the 2018 10-K].”

111. The statements referenced in in J] 95-97 and 104-110 herein were materially false and
misleading and failed to disclose material facts necessary to make the statements made not false and
misleading. Specifically, the Individual Defendants failed to disclose, inter alia, that: (1) the Company
failed to design, implement, and maintain effective IT general controls, specifically pertaining to user
access and the Company’s systems change management; (2) the Company failed to maintain effective
disclosure controls and internal controls over its financial reporting; and (3) due to the foregoing, the
Company would be forced to delay filing its 2019 10-K and holding its 2019 year-end earnings call. As

a result of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

The Truth Emerges

112. Before the market opened on March 16, 2020, the Company issued a press release revealing -
that Company management had discovered material weaknesses related to the Company’s internal
controls and the Company’s IT general controls. As a result, and in order to provide the Company with
enough time to complete its financial audit, the Company would be forced to delay the filing of the 2019

10-K. The press release stated the following, in relevant part:

[Paysign], a vertically integrated provider of innovative prepaid card programs, digital
banking and processing services for corporate, consumer and government applications,
announced today that it will be delayed in the filing of its Annual Report on Form 10-K
for the fiscal year ended December 31, 2019. Paysign is filing a Form 12b-25,
Notification of Late Filing, with the Securities and Exchange Commission, which will
provide Paysign with a 15 calendar-day extension beyond the March 16, 2020 deadline
within which to file the annual report on Form 10-K. The filing extension will provide

the necessary time to complete the financial audit.
For the full year 2019, total revenues are expected to be $34.7 million, an increase of 48%

when compared to 2018. Net income attributable to Paysign on a GAAP basis is expected

30
Verified Amended Shareholder Derivative Complaint

 
a

SN HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 31 of 48

to be $7.5 million, an increase of 188% when compared to 2018, and Adjusted EBITDA is
expected to be $10.1 Million, an increase of 106% when compared to 2018.

These are preliminary results and estimates based on current expectations and are subject

to completion of the financial audit. Actual results may differ materially. Paysign expects
to finalize its financial results and file its Annual Report on Form 10-K no later than the

prescribed due date allowed pursuant to Rule 12b-25.
Separately, in the course of completing its assessment of internal controls over financial
reporting for 2019 and the company’s initial year of compliance with Sarbanes-Oxley

404b, management identified material weaknesses related to (i) assessment of internal
controls over financial reporting and (ii) information technology general controls.

(Emphasis added.)

113. On this news, the price of the Company’s stock dropped from $5.52 per share at the close
of trading on March 13, 2020, the prior trading day, to $4.59 per share at the close of trading on March

16, 2020, representing a loss in value of roughly 16.8%.

114. On March 30, 2020, the Company announced to the public that the Company was forced
to delay its year-end earnings call, previously scheduled for March 25, 2020, to March 31, 2020. Then, on
April 1, 2020, the Company disclosed that it would again have to postpone its year-end earnings call to
allow for “additional time to complete its year-end closing procedures.”

115. On this news, the price of the Company’s stock dropped from $5.16 per share at the close
of trading on March 31, 2020, to $4.35 per share at the close of trading on April 1, 2020, representing a
loss in value of roughly 16%.

116. On April 3, 2020, the Company issued a press release revealing that NASDAQ authorities
had sent a notice to the Company indicating that due to the Company’s failure to timely file the 2019 10-
K, the Company was no longer in compliance with NASDAQ Listing Rule 5250(c)(1), which mandates
the timely filing of periodic reports with the SEC.

117. The Company’s 2019 10-K was ultimately filed on April 3, 2020. The 2019 10-K stated
that the Company had determined that its internal controls were not effective as of December 31, 2019,

and further indicated that in addition to the material weaknesses previously disclosed on March 16, 2020,

31
Verified Amended Shareholder Derivative Complaint

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 32 of 48

the Company’s auditors had noted a third material weakness in the Company’s disclosure controls related

to the Company’s past employment of a part-time employee. The 2019 10-K stated the following, in

relevant part:

We have identified control deficiencies that constitute material weaknesses relating to: (i)
management assessment of internal control over financial reporting and (ii) design,
implementation and monitoring of information technology general controls. Additionally,
a third material weakness cited by the auditors was that the Company lacked sufficient

monitoring and disclosure controls when employing a part-time employee.

ok

As a result of these material weaknesses, our management concluded that our internal
control over financial reporting were not effective as of December 31, 2019. Material
weaknesses not remediated may adversely affect our ability to report our financial
condition and results of operations in a timely and accurate manner, decrease investor
confidence in our Company, and reduce the value of our common stock.

OK OK

Material weaknesses included the management assessment of internal control over
financial reporting, and ineffective oversight of information technology general controls
pertaining to user access and the Company’s systems change management. During
quarter 4 of 2019 and continuing in 2020, management has taken steps to i) improve the
design and methods for testing internal controls, ii) added resources to carry out such
practices, and iii) instituted new procedures for managing system user access and change
control. Additionally, a third material weakness cited by the auditors was that the Company
lacked sufficient monitoring and disclosure controls when employing a part-time

employee.

(Emphasis added.)
DAMAGES TO PAYSIGN

118. Asa direct and proximate result of the Individual Defendants’ conduct, Paysign has lost
and will continue to lose and expend many millions of dollars.

119. Such expenditures include, but are not limited to, legal fees associated with the Securities
Class Actions filed against the Company, its CEO and President, and its CFO, any internal investigations,
and amounts paid to outside lawyers, accountants, and investigators in connection thereto.

120. These expenditures also include, but are not limited to, compensation and benefits paid to

the Individual Defendants who breached their fiduciary duties to the Company.

32
Verified Amended Shareholder Derivative Complaint

 
a

Oo Oo SN DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 33 of 48

121. Additionally, these expenditures include costs associated with remediating the deficiencies
in the Company’s disclosure controls, internal controls, and IT general controls described herein.

122. Asa direct and proximate result of the Individual Defendants’ conduct, Paysign has also
suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that will
plague the Company’s stock in the future due to the Company’s and their misrepresentations and the
Individual Defendants’ breaches of fiduciary duties and unjust enrichment.

DERIVATIVE ALLEGATIONS

123. Plaintiff brings this action derivatively and for the benefit of Paysign to redress injuries
suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary duties as
directors and/or officers of Paysign, unjust enrichment, waste of corporate assets, and violations of Section
14(a) of the Exchange Act, as well as the aiding and abetting thereof.

124. Paysign is named solely as a nominal party in this action. This is not a collusive action to
confer jurisdiction on this Court that it would not otherwise have.

125. Plaintiff is, and has been at all relevant times, a shareholder of Paysign. Plaintiff will

adequately and fairly represent the interests of Paysign in enforcing and prosecuting its rights, and, to that

end, has retained competent counsel, experienced in derivative litigation, to enforce and prosecute this

action.

DEMAND FUTILITY ALLEGATIONS

126. Plaintiff incorporates by reference and re-alleges each and every allegation stated above as

if fully set forth herein.

127. A pre-suit demand on the Board of Paysign is futile and, therefore, excused. At the time of
filing of this action, the Board consists of the following seven individuals: Defendants Newcomer, Spence,
Herman, Henry, Mina, Triplett, and Williams (the “Directors”). Plaintiff needs only to allege demand

futility as to four of the seven Directors who are on the Board at the time this action is commenced.

33
Verified Amended Shareholder Derivative Complaint

 
&

“aD DA GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 34 of 48

128. Demand is excused as to all of the Directors because each one of them faces, individually
and collectively, a substantial likelihood of liability as a result of the scheme they engaged in knowingly
or recklessly to cause the Company to make false and misleading statements and omissions of material
facts, while four of them engaged in insider sales based on material non-public information, all of which
renders them unable to impartially investigate the charges and decide whether to pursue action against
themselves and the other perpetrators of the scheme.

129. In complete abdication of their fiduciary duties, the Directors either knowingly or
recklessly made and/or caused the Company to make the materially false and misleading statements
alleged herein. While investors were duped into believing the fraud perpetrated by the Individual
Defendants, four of the Directors sold Company stock at artificially inflated prices based on inside material
information. As a result of the foregoing, the Directors breached their fiduciary duties, face a substantial
likelihood of liability, are not disinterested, and demand upon them is futile, and thus excused.

130. Additional reasons that demand on Defendant Newcomer is futile follow. Defendant
Newcomer is a cofounder of the Company, and has served as the Company’s President and CEO since
March 2006. He also serves as the Vice Chairman of the Board. Thus, as the Company admits, he is a
non-independent director. The Company provides Defendant Newcomer with his principal occupation,
and he receives handsome compensation, including $1,031,969 in 2019 for his services. Defendant
Newcomer was ultimately responsible for all of the false and misleading statements and omissions that
were made, including those contained in each of the Company’s SEC filings referenced herein, which he
either personally made or signed off on. As the Company’s highest officer and as a trusted Company
director, he conducted little, if any, oversight of the scheme to cause the Company to make false and
misleading statements, consciously disregarded his duties to monitor such controls over reporting and
engagement in the scheme, and consciously disregarded his duties to protect corporate assets. His insider

sales, which yielded over $2.5 million in proceeds, demonstrate his motive in facilitating and participating

34
Verified Amended Shareholder Derivative Complaint

 
o CO SI D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 35 of 48

in the fraud. Moreover, Defendant Newcomer is a defendant in the Securities Class Actions. For these
reasons, Defendant Newcomer breached his fiduciary duties, faces a substantial likelihood of liability, is
not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

131. Additional reasons that demand on Defendant Spence is futile follow. Defendant Spence
is a cofounder of the Company, and has served as the Company’s CTO and as a Company director since
March 2006. Thus, as the Company admits, he is a non-independent director. The Company provides
Defendant Spence with handsome compensation, including $663,036 in 2019 for his services. As a trusted
Company officer and director, he conducted little, if any, oversight of the scheme to cause the Company
to make false and misleading statements, consciously disregarded his duties to monitor such controls over
reporting and engagement in the scheme, and consciously disregarded his duties to protect corporate
assets. His insider sales, which yielded over $1.33 million in proceeds, demonstrate his motive in
facilitating and participating in the fraud. Furthermore, Defendant Spence signed, and thus personally
made the false and misleading statements in the 2018 10-K. For these reasons, Defendant Spence breached
his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus
demand upon him is futile and, therefore, excused.

132. Additional reasons that demand on Defendant Herman is futile follow. Defendant Herman
has served as the Company’s COO and as a Company director since November 2018. Thus, as the
Company admits, she is a non-independent director. Defendant Herman has received and continues to
receive compensation for her roles with the Company as described above. As a trusted Company officer
and director, she conducted little, if any, oversight of the scheme to cause the Company to make false and
misleading statements, consciously disregarded her duties to monitor such controls over reporting and
engagement in the scheme, and consciously disregarded her duties to protect corporate assets.
F urthermore, Defendant Herman signed, and thus personally made the false and misleading statements in

the 2018 10-K. For these reasons, Defendant Herman breached her fiduciary duties, faces a substantial

35
Verified Amended Shareholder Derivative Complaint

 
-

SN ND WN

10
11
12
13
14
1)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 36 of 48

likelihood of liability, is not independent or disinterested, and thus demand upon her is futile and,
therefore, excused.

133. Additional reasons that demand on Defendant Henry is futile follow. Defendant Henry has
served as the Company’s Chairman of the Board since May 2018. He also serves as the Chair of the
Compensation Committee and as a member of the Audit Committee and as a member of the Nominating
and Corporate Governance Committee. Defendant Henry has received and continues to receive
compensation for his role as a director as described above. As a trusted Company director, he conducted
little, if any, oversight of the scheme to cause the Company to make false and misleading statements,
consciously disregarded his duties to monitor such controls over reporting and engagement in the scheme,
and consciously disregarded his duties to protect corporate assets. His insider sales, which yielded over
$1.7 million in proceeds, demonstrate his motive in facilitating and participating in the fraud. Furthermore,
Defendant Henry signed, and thus personally made the false and misleading statements in the 2018 10-K.
For these reasons, Defendant Henry breached his fiduciary duties, faces a substantial likelihood of
liability, is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

134. Additional reasons that demand on Defendant Mina is futile follow. Defendant Mina has
served as a Company director since March 2018. He also serves as the Chair of the Audit Committee and
as a member of the Compensation Committee. Defendant Mina has received and continues to receive
compensation for his role as a director as described above. As a trusted Company director, he conducted
little, if any, oversight of the scheme to cause the Company to make false and misleading statements,
consciously disregarded his duties to monitor such controls over reporting and engagement in the scheme,
and consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Mina signed,
and thus personally made the false and misleading statements in the 2018 10-K. For these reasons,
Defendant Mina breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

36
Verified Amended Shareholder Derivative Complaint

 
zy

oO SF I NHN WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 37 of 48

135. Additional reasons that demand on Defendant Triplett is futile follow. Defendant Triplett
has served as a Company director since May 2018. He also serves as a member of the Audit Committee
and Compensation Committee. Defendant Triplett has received and continues to receive compensation for
his role as a director as described above. As a trusted Company director, he conducted little, if any,
oversight of the scheme to cause the Company to make false and misleading statements, consciously
disregarded his duties to monitor such controls over reporting and engagement in the scheme, and
consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Triplett signed, and
thus personally made the false and misleading statements in the 2018 10-K. For these reasons, Defendant
Triplett breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or
disinterested, and thus demand upon him is futile and, therefore, excused.

136. Additional reasons that demand on Defendant Williams is futile follow. Defendant
Williams has served as a Company director since April 2018. He also serves as the Chair of the
Nominating and Corporate Governance Committee and as a member of the Compensation Committee.
Defendant Williams has received and continues to receive compensation for his role as a director as
described above. As a trusted Company director, he conducted little, if any, oversight of the scheme to
cause the Company to make false and misleading statements, consciously disregarded his duties to monitor
such controls over reporting and engagement in the scheme, and consciously disregarded his duties to
protect corporate assets. His insider sale, which yielded approximately $164,100 in proceeds,
demonstrates his motive in facilitating and participating in the fraud. Furthermore, Defendant Williams
signed, and thus personally made the false and misleading statements in the 2018 10-K. For these reasons,
Defendant Williams breached his fiduciary duties, faces a substantial likelihood of liability, is not
independent or disinterested, and thus demand upon him is futile and, therefore, excused.

137. Additional reasons that demand on the Board is futile follow.

37
Verified Amended Shareholder Derivative Complaint

 
oO CO ND

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 38 of 48

138. As described above, four of the Directors directly engaged in insider trading, in violation
of federal law and the Company’s Code of Ethics. Defendants Newcomer, Spence, Henry, and Williams
collectively received proceeds of over $5.7 million as a result of insider transactions executed during the
Relevant Period, when the Company’s stock price was artificially inflated due to the false and misleading
statements alleged herein. Therefore, demand in this case is futile as to them, and excused.

139. Defendants Henry, Mina, and Triplett (the “Audit Committee Defendants”) served on the
Company’s Audit Committee during the Relevant Period. Pursuant to the Company’s Audit Committee
Charter, the Audit Committee Defendants were responsible for overseeing, inter alia, the integrity of the
Company’s financial statements, the performance of the Company’s internal audit function, and the
Company’s compliance with applicable laws and regulations. The Audit Committee Defendants failed to
ensure the integrity of the Company’s financial statements, as they are charged to do under the Audit
Committee Charter, allowing the Company to file false and misleading financial statements with the SEC
and to fail to maintain internal controls. Thus, the Audit Committee Defendants breached their fiduciary
duties, are not disinterested, and demand is excused as to them.

140. Furthermore, the Directors face a substantial likelihood of liability for causing the
Company to fail to timely file with the SEC the Company’s 2019 10-K.

141. The Directors have longstanding business and personal relationships with each other and
the Individual Defendants that preclude them from acting independently and in the best interests of the
Company and the shareholders. For instance, Defendants Newcomer and Spence have worked together
for nearly 20 years since co-founding Paysign’s predecessor, 3PEA Technologies, Inc. in 2001.
Additionally, between 2010 and 2012, Defendants Herman and Triplett served as Vice President and as
CEO, respectively, at UMB Bank. These conflicts of interest precluded the Directors from adequately

monitoring the Company’s operations and internal controls and calling into question the Individual
Defendants’ conduct.

38
Verified Amended Shareholder Derivative Complaint

 
“OD

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 39 of 48

142. In violation of the Code of Ethics, the Directors conducted little, if any, oversight of the
Company’s internal controls over public reporting and of the Company’s engagement in the Individual
Defendants’ scheme to issue materially false and misleading statements to the public, and facilitate and
disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
enrichment, waste of corporate assets, and violations of Section 14(a) of the Exchange Act. Moreover, in
violation of the Code of Ethics, the Directors failed to maintain the accuracy of Company records and
reports, comply with laws and regulations, or conduct business in an honest and ethical manner. Thus, the
Directors face a substantial likelihood of liability and demand is futile as to them.

143. Paysign has been and will continue to be exposed to significant losses due to the
wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves or
others who were responsible for that wrongful conduct to attempt to recover for Paysign any part of the
damages Paysign suffered and will continue to suffer thereby. Thus, any demand upon the Directors would
be futile.

144. The Individual Defendants’ conduct described herein and summarized above could not
have been the product of legitimate business judgment as it was based on bad faith and intentional,
reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation from their violations
of duty pursuant to the Company’s charter (to the extent such a provision exists). As a majority of the
Directors face a substantial likelihood of liability, they are self-interested in the transactions challenged
herein and cannot be presumed to be capable of exercising independent and disinterested judgment about
whether to pursue this action on behalf of the shareholders of the Company. Accordingly, demand is

excused as being futile.

145. The acts complained of herein constitute violations of fiduciary duties owed by Paysign’s

officers and directors, and these acts are incapable of ratification.

39
Verified Amended Shareholder Derivative Complaint

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 40 of 48

146. The Directors may also be protected against personal liability for their acts of
mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability
insurance if they caused the Company to purchase it for their protection with corporate funds, i.e., monies
belonging to the stockholders of Paysign. If there is a directors’ and officers’ liability insurance policy
covering the Directors, it may contain provisions that eliminate coverage for any action brought directly
by the Company against the Directors, known as, inter alia, the “insured-versus-insured exclusion.” As a
result, if the Directors were to sue themselves or certain of the officers of Paysign, there would be no
directors’ and officers’ insurance protection. Accordingly, the Directors cannot be expected to bring such
a suit. On the other hand, if the suit is brought derivatively, as this action is brought, such insurance
coverage, if such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.
Thus, demand on the Directors is futile and, therefore, excused.

147. Ifthere is no directors’ and officers’ liability insurance, then the Directors will not cause
Paysign to sue the Individual Defendants named herein, since, if they did, they would face a large
uninsured individual liability. Accordingly, demand is futile in that event, as well.

148. Thus, for all of the reasons set forth above, all of the Directors, and, if not all of them, at
least four of the Directors, cannot consider a demand with disinterestedness and independence.
Consequently, a demand upon the Board is excused as futile.

FIRST CLAIM

Against Individual Defendants for Violations of
‘Section 14(a) of the Exchange Act

149. Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,
as though fully set forth herein.

150. The Section 14(a) Exchange Act claims alleged herein are based solely on negligence.
They are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual

Defendants. The Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiff

40
Verified Amended Shareholder Derivative Complaint

 
ao SN HO WO RB

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 41 of 48

specifically disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of
fraud, scienter, or recklessness with regard to these nonfraud claims.

151. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall be
unlawful for any person, by use of the mails or by any means or instrumentality of interstate commerce or
of any facility of a national securities exchange or otherwise, in contravention of such rules and regulations
as the [SEC] may prescribe as necessary or appropriate in the public interest or for the protection of
investors, to solicit or to permit the use of his name to solicit any proxy or consent or authorization in
respect of any security (other than an exempted security) registered pursuant to section 12 of this title [15
U.S.C. § 781].”

152. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no proxy
statement shall contain “any statement which, at the time and in the light of the circumstances under which
it is made, is false or misleading with respect to any material fact, or which omits to state any material fact
necessary in order to make the statements therein not false or misleading.” 17 C.F.R. §240.14a-9.

153. Under the direction and watch of the Directors, the 2019 Proxy Statement failed to disclose,
inter alia, that: (1) the Company failed to design, implement, and maintain effective IT general controls,
specifically pertaining to user access and the Company’s systems change management; (2) the Company
failed to maintain effective disclosure controls and internal controls over its financial reporting; and (3)
due to the foregoing, the Company would be forced to delay filing its 2019 10-K and holding its 2019
year-end earnings call. As a result of the foregoing, the Company’s public statements were materially false
and misleading at all relevant times.

154. The Individual Defendants also caused the 2019 Proxy Statement to be false and
misleading with regard to executive compensation in that they purported to employ “pay-for-
performance” elements, while failing to disclose that the Company’s financial prospects were

misrepresented as a result of false and misleading statements, causing the Company’s share price to be

41
Verified Amended Shareholder Derivative Complaint

 
Oo SN DW A Bf

Ne)

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 42 of 48

artificially inflated and allowing the Individual Defendants to wrongfully benefit from the fraud alleged
herein.

155. Moreover, the 2019 Proxy Statement was false and misleading when it discussed the
Company’s adherence to specific governance policies and procedures, including the Code of Ethics, due
to the Individual Defendants’ failures to abide by them and their engagement in the scheme to issue false
and misleading statements and omissions of material fact.

156. In the exercise of reasonable care, the Individual Defendants should have known that by
misrepresenting or failing to disclose the foregoing material facts, the statements contained in the 2019
Proxy Statement were materially false and misleading. The misrepresentations and omissions were
material to Plaintiff in voting on the matters set forth for shareholder determination in the 2019 Proxy
Statement, including but not limited to, election of directors, ratification of an independent auditor, and
approval of the 2018 Incentive Compensation Plan.

157. The false and misleading elements of the 2019 Proxy Statement led to the approval of the
2018 Incentive Compensation Plan and to the re-election of Defendants Newcomer, Spence, Herman,
Henry, Mina, Triplett, and Williams to the Board, which allowed them to continue breaching their
fiduciary duties to Paysign.

158. The Company was damaged as a result of the Individual Defendants’ material
misrepresentations and omissions in the 2019 Proxy Statement.

159. Plaintiff on behalf of Paysign has no adequate remedy at law.

42
Verified Amended Shareholder Derivative Complaint

 
&

oOo CO NN DBD WGN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 43 of 48

SECOND CLAIM
Against the Individual Defendants for Breach of Fiduciary Duties

160. Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,
as though fully set forth herein.

161. Each Individual Defendant owed to the Company the duty to exercise candor, good faith,
and loyalty in the management and administration of Paysign’s business and affairs.

162. Each of the Individual Defendants violated and breached his or her fiduciary duties of
candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

163. The Individual Defendants’ conduct set forth herein was due to their intentional or reckless
breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual Defendants
intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and interests
of Paysign.

164. In breach of their fiduciary duties owed to Paysign, the Individual Defendants willfully or
recklessly made and/or caused the Company to make false and misleading statements and omissions of
material fact that failed to disclose, inter alia, that: (1) the Company failed to design, implement, and
maintain effective IT general controls, specifically pertaining to user access and the Company’s systems
change management; (2) the Company failed to maintain effective disclosure controls and internal controls
over its financial reporting; and (3) due to the foregoing, the Company would be forced to delay filing its
2019 10-K and holding its 2019 year-end earnings call. As a result of the foregoing, the Company’s public
statements were materially false and misleading at all relevant times.

165. The Individual Defendants also failed to correct and/or caused the Company to fail to

correct the false and misleading statements and/or omissions of material fact, rendering them personally

liable to the Company for breaching their fiduciary duties.

43
Verified Amended Shareholder Derivative Complaint

 
oO CO NS DD

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 44 of 48

166. In breach of their fiduciary duties, four of the Individual Defendants engaged in lucrative
insider sales while the price of the Company’s common stock was artificially inflated due to the false and
misleading statements of material fact discussed herein.

167. Also in breach of their fiduciary duties, the Individual Defendants failed to maintain
effective disclosure controls and procedures, internal controls, and IT general controls, and caused the
Company to fail to timely file with the SEC the 2019 10-K.

168. The Individual Defendants had actual or constructive knowledge that the Company issued
materially false and misleading statements, and they failed to correct the Company’s public statements
and representations. The Individual Defendants had actual knowledge of the misrepresentations and
omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that they failed
to ascertain and to disclose such facts, even though such facts were available to them. Such material
misrepresentations and omissions were committed knowingly or recklessly and for the purpose and effect
of artificially inflating the price of Paysign’s securities and disguising insider sales.

169. The Individual Defendants had actual or constructive knowledge that they had caused the
Company to improperly engage in the fraudulent schemes set forth herein and to fail to maintain internal
controls. The Individual Defendants had actual knowledge that the Company was engaging in the
fraudulent schemes set forth herein, and that internal controls were not adequately maintained, or acted
with reckless disregard for the truth, in that they caused the Company to improperly engage in the
fraudulent schemes and to fail to maintain adequate internal controls, even though such facts were
available to them. Such improper conduct was committed knowingly or recklessly and for the purpose
and effect of artificially inflating the price of Paysign’s securities and disguising insider sales. The
Individual Defendants, in good faith, should have taken appropriate action to correct the schemes alleged

herein and to prevent them from continuing to occur.

44
Verified Amended Shareholder Derivative Complaint

 
aS

SN DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 45 of 48

170. These actions were not a good-faith exercise of prudent business judgment to protect and
promote the Company’s corporate interests.

171. Asa direct and proximate result of the Individual Defendants’ breaches of their fiduciary
obligations, Paysign has sustained and continues to sustain significant damages. As a result of the
misconduct alleged herein, the Individual Defendants are liable to the Company.

172. Plaintiff on behalf of Paysign has no adequate remedy at law.
THIRD CLAIM
Against Individual Defendants for Unjust Enrichment

173. Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,
as though fully set forth herein.

174. By their wrongful acts, violations of law, and false and misleading statements and
omissions of material fact that they made and/or caused to be made, the Individual Defendants were
unjustly enriched at the expense of, and to the detriment of, Paysign.

175. The Individual Defendants either benefitted financially from the improper conduct and
their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and misleading
statements, or received bonuses, stock options, or similar compensation from Paysign that was tied to the
performance or artificially inflated valuation of Paysign, or received compensation that was unjust in light
of the Individual Defendants’ bad faith conduct.

176. Plaintiff, as a shareholder and a representative of Paysign, seeks restitution from the
Individual Defendants and seeks an order from this Court disgorging all profits, including from insider
transactions, benefits, and other compensation, including any performance-based or valuation-based
compensation, obtained by the Individual Defendants due to their wrongful conduct and breach of their
fiduciary and contractual duties.

177. Plaintiff on behalf of Paysign has no adequate remedy at law.

45
Verified Amended Shareholder Derivative Complaint

 
Oo CO NN NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 46 of 48

FOURTH CLAIM
Against Individual Defendants for Waste of Corporate Assets
178. Plaintiff incorporates by reference and re-allege each and every allegation set forth above,
as though fully set forth herein.
179. Asa further result of the foregoing, the Company will incur many millions of dollars of
legal liability and/or costs to defend unlawful actions, to engage in internal investigations, and to lose

financing from investors and business from future customers who no longer trust the Company and its

products.

180. Furthermore, the Individual Defendants caused themselves to receive excessive
compensation from the Company given their misconduct, thereby wasting the Company’s assets.

181. Asaresult of the waste of corporate assets, the Individual Defendants are each liable to the
Company.

182. Plaintiff on behalf of Paysign has no adequate remedy at law.

PRAYER FOR RELIEF

FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

(a) Declaring that Plaintiff may maintain this action on behalf of Paysign, and that

Plaintiff is an adequate representative of the Company;

(b) Declaring that the Individual Defendants have breached and/or aided and abetted

the breach of their fiduciary duties to Paysign;
(c) Determining and awarding to Paysign the damages sustained by it as a result of the

violations set forth above from each of the Individual Defendants, jointly and severally, together with pre-

judgment and post-judgment interest thereon;

(d) Directing Paysign and the Individual Defendants to take all necessary actions to

46
Verified Amended Shareholder Derivative Complaint

 
10
11
12
13
14
15
16
17
18
19
20
2]
an
23
24
25
26
27
28

Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 47 of 48

reform and improve its corporate governance and internal procedures to comply with applicable laws and
to protect Paysign and its shareholders from a repeat of the damaging events described herein, including,
but not limited to, putting forward for shareholder vote the following resolutions for amendments to the
Company’s Bylaws or Articles of Incorporation and the following actions as may be necessary to ensure
proper corporate governance policies:

1. a proposal to strengthen the Board’s supervision of operations and develop and
implement procedures for greater shareholder input into the policies and guidelines of the
board;

2. a provision to permit the shareholders of Paysign to nominate at least four
candidates for election to the Board; and

3. a proposal to ensure the establishment of effective oversight of compliance with
applicable laws, rules, and regulations.

(e) Awarding Paysign restitution from Individual Defendants, and each of them;

(f) Awarding Plaintiff the costs and disbursements of this action, including reasonable
attorneys’ and experts’ fees, costs, and expenses; and

(g) Granting such other and further relief as the Court may deem just and proper.

JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.Dated:

Dated: September 15, 2020 Resp f submitted,
Of Counsel:

IRarl HL. Smith, Esq.

 

THE BROWN LAW FIRM, P.C. Nevada Bar #6504
Timothy Brown COULTER HARSH LAW
240 Townsend Square 403 Hill St.
Oyster Bay, NY 11771 Reno NV 89501
Telephone: (516) 922-5427 P: 775.324.3380
Facsimile: (516) 344-6204 F: 775.324.3381
Email: tbrown@thebrownlawfirm.net Counsel for Plaintiff

47

 

 

Verified Amended Shareholder Derivative Complaint

 
Case 2:20-cv-01722-JCM-NJK Document1 Filed 09/17/20 Page 48 of 48

VERIFICATION

I, Andrzej Toczek am a plaintiff in the within action.
[ have reviewed the allegations made in this shareholder derivative complaint,
know the contents thereof, and authorize its filing. To those allegations of
which Ihave personal knowledge, I believe those allegations to be true. As
to those allegations of which J do not have personal knowledge, I rely upon my

counsel and their investigation and believe them to be true.

rv that the foregoing is true and correct. Executed this _th

ecuSigned by:

C 0 , 2020. [ tdi S Tees AT

I declare under penalty of neriur
2 . DB

 

f

9466501FB 143467...
OVERALL “cj LULLON
